DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to after-final communications filed on April 26, 2021, in which Applicant amended claims 1, 9 and 13, and cancelled claims 4, 11 and 16.
Claims 1-3, 5-7, 9, 10, 12-15 and 17-19 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, an information handling system as recited by independent claim 1. Specifically, the prior art of record does not teach or suggest, either solely, or in combination the amended limitations "receive a second firmware update package specifying the intermediate identifier, wherein the second firmware update package includes therein a final identifier different from the initial identifier, different from the intermediate identifier, and indicative of a final firmware version; and based on the second firmware update package specifying the intermediate identifier, update the firmware with contents of the second firmware update package, and update the intermediate identifier in the ESRT with the final identifier" when considered in combination with the remaining limitations of claim 1.
Independent claims 9 and 13 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170195459 A1 - Systems And Methods For Remote Software Update And Distribution In A Network Of Moving Things, US 20130055155 A1 - Interactive And Visual Planning Tool For Managing Installs And Upgrades, US 20170242686 A1 - Systems And Methods Of Updating Hot-Pluggable Devices, and US 20180004502 A1 - Basic Input/Output System (BIOS) Update Control. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192